Title: From George Washington to Thomas McKean, 1 April 1778
From: Washington, George
To: McKean, Thomas



Sir
Head Quarters Valley Forge 1st April 1778

I was yesterday favd with your letter of the 13th March. I should be ready to afford every probable means of procuring honest testimony, to the two persons now under confinement for passing counterfeit Continental Money. But it cannot be supposed that General Howe would permit persons to come out of philadelphia to give evidence in a matter, which by being traced fairly back would fix the issuing counterfeit Money upon some of his own party: A thing which he has affected to treat as not having the least foundation in truth. Besides I very much doubt whether he would not consider the suffering persons to come out to give evidence in our Courts, as in some measure acknowledging their authority and jurisdiction, which he has ever cautiously avoided.
Upon the whole Sir, I think it will be to no purpose to send in for the evidences required, who, if they were permitted to come out, would only endeavour to make it appear that the prisoners did not know the money was counterfeit. Whether they did or did not I should suppose the jury will be able to determine from Circumstances. I am with Respect Sir Yr most obt Servt

Go: Washington

